Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered October 25, 1983, convicting him of robbery in the first degree (two counts), and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish every element of the crimes for which the defendant stands convicted (see, People v Contes, supra; Penal Law § 160.15 [4]).
We note that the identification witness had ample opportunity to observe the defendant under well-lighted conditions at the outset and during the course of the 20-minute robbery. We also note that the defendant’s alibi evidence included inconsistencies and that the issue of credibility of all of the witnesses and the weight to be accorded any inconsistencies in the testimony of the alibi witnesses is generally within the province of the trier of fact (cf., People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133). Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We find the sentence imposed to be neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Niehoff, J. P., Eiber, Kunzeman and Harwood, JJ., concur.